NELSON, Circuit Justice,
held that the doctrine in the case referred to was not an opinion of the court, nor a decision, but simply a rule of law, which the court had power to change, but the United States supreme court had never done so by any decision. That the doctrine held forth in The General Smith was the law of the land until the 1st of May last, but, up to that time, it had remained in full force.
On the 1st of May last, a new rule of the supreme court went into effect, by which the federal court would not, after that time, enforce any domestic lien given by state statute. The decree of the court below was, therefore, affirmed.
This decision is an important one, as it settles a long vexed question.
[Upon an appeal by the claimants to the supreme court, the decree of this court was affirmed, with costs. _ 1 Black (60 U. S.l 522.